Case: 09-10984 Document: 00511382522 Page: 1 Date Filed: 02/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 15, 2011
                                     No. 09-10984
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RUSSELL CATES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:09-CR-18-1


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Russell Cates presents
arguments that he concedes are foreclosed by United States v. Daugherty, 264
F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce Clause challenge to 18
U.S.C. § 922(g)(1), and United States v. Dancy, 861 F.2d 77, 81-82 (5th Cir.
1988), which held that a conviction under § 922(g) does not require proof that the
defendant knew that the firearm had an interstate nexus or that he was a felon.
Cates also raises arguments that he concedes are foreclosed by United States v.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-10984 Document: 00511382522 Page: 2 Date Filed: 02/15/2011

                                No. 09-10984

Brown, 920 F.2d 1212, 1216-17 (5th Cir. 1991), abrogated on other grounds by
United States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which held that
a district court may order a term of imprisonment to run consecutively to an
unimposed state sentence.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                      2